Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 1/16/21.  Claim(s) 19 and 20 are new.  Claim(s) 1-20 are pending. Claim(s) 1-9 have been withdrawn.  Claim(s) 10-20 are examined herein. 
Applicant's arguments with respect to the 103 rejection of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record, edited to account for claim amendments, and repeated below for Applicant's convenience.  Because the Applicant’s arguments are based on the amended claims, the Examiner has addressed these amendments in the amended and new rejections.  
Applicant's desire to hold the double patenting rejection over copending application 16/260,990 in abeyance is acknowledged. The rejection(s) of the last Office Action are maintained for reasons of record and repeated below for Applicant's convenience.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claim 10-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kırmusaoğlu (Sahra Kırmusaoğlu, MRSA and MSSA: The Mechanism of Methicillin Resistance and the Influence of Methicillin Resistance on Biofilm Phenotype of Staphylococcus aureus, Published: March 8th 2017, DOI: 10.5772/65452) in view of Shoham et al. (WO 2014/059404 A1; of record), further in view of Pietruczuk-Padzik et al. (Pietruczuk-Padzik Anna; Stefanska Joanna; Semczuk Katarzyna; Dzierzanowska Danuta; Tyski Stefan, Evaluation of biofilm formation by Staphylococcus aureus isolated from sputum of cystic fibrosis patients, Medycyna doswiadczalna i mikrobiologia, (2010) Vol. 62, No. 1, pp. 1-8; English abstract attached), and further in view of Kostenko et al. (Victoria Kostenko, Mohammad Mehdi Salek, Pooria Sattari & Robert John Martinuzzi, Staphylococcus aureus biofilm formation and tolerance to antibiotics in response to oscillatory shear stresses of physiological levels, FEMS Immunol Med Microbiol 59 (2010) 421–431).
The instant claims are generally drawn to inhibiting biofilm formation of bacteria, comprising administering topically (related to claim 12) to a biofilm on a surface with methicillin resistant Staphylococcus aureus (related to claims 17 and 20) in it a composition (related to claims 12 and 18-20) of the compound shown below (related to claims 11, 14-16, and 18-20), and further comprising an additional antibiotic to the biofilm (related to claim 13).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Kırmusaoğlu discloses that it was known that Staphylococcus aureus is one of the most common causes of indwelling device–associated, nosocomial, and community-acquired infections, that Staphylococcus aureus can produce biofilm as a virulence factor, that methicillin resistant S. aureus (MRSA) which is resistant to β-lactam antibiotics causes life-threatening infections, and that the combination of methicillin resistance and the ability of biofilm formation of MRSA makes treatment difficult (see, for example, the abstract and the whole document).
Kırmusaoğlu does not specifically disclose the inhibition of biofilm formation of MRSA with the instantly claimed 4F-19 with or without an additional antibiotic.
Shoham et al. discloses the administration of 4F-19 (i.e. the instant compound) to treat bacterial infection and reduce bacterial virulence (see, for example, [00151], pg. 50, and the whole document) in combination with an antibiotic to provide a synergistic benefit against a MRSA infection in a model organism (see, for example, [00151]) and also discloses the administration of 4F-19 to MRSA samples (see, for example, Table 1 and [00135]), that the administration can be topical (i.e. to a surface; see, for example, claims 11, 19, 27, and 34).  Shoham et al. further discloses, for example, the administration of the inventive compounds topically to a MRSA infected wound with no additional active agents to provide improved wound healing (see, for example, [00149] and Figure 5).
Staphylococcus bacteria could adhere and colonize a host subject and adhere to and colonize surfaces (e.g. via biofilm formation), including those of medical devices, which promotes infections, and the cited compound could be useful to mitigate this (see, for example, [0077] and [00126]).
Shoham et al. discloses that the compound above was tested on MRSA strain USA300 cultured in typical fashion in Tryptic Soy broth, added to incubation tubes, solutions of test compounds were added, and the tubes were placed in a shaker and incubated for 6 h (see, for example, [00145]).  The methodology of Shoham et al. is essentially the same as the method described in the instant specification for the biofilm assay except for the use of Luria broth and no shaker during the assay (see, for example, the instant specification at [00166]).
Pietruczuk-Padzik et al. discloses that all typical culture broths and all strains of Staphylococcus aureus examined produced biofilm, including both Luria-Bertani broth and tryptic soy broth (see, for example, the abstract).
Kostenko et al. discloses that it was known that growing Staphylococcus aureus, including MRSA, on a shaker produced biofilm (see, for example, the abstract, Biofilm morphology in response to oscillatory shear stresses on pg. 424, and the whole document).
It would have been obvious to one of ordinary skill in the art to treat MRSA in a biofilm by administering the instantly claimed compound topically to the biofilm on a surface with or without additional antibiotic.
One of ordinary skill would have been motivated to treat MRSA in a biofilm by administering the instantly claimed compound topically to the biofilm on a surface with 
With respect to the limitation drawn to the inhibition of the biofilm, the instant specification defines inhibition as lessening or decreasing (see, for example, [0030]) and the treatment of the infection would have necessarily lessened the biofilm.
Further, based on the teachings of the prior art and in considering the instant method of biofilm development, the MRSA assays of Shoham et al. would have had biofilm present.  Thus the disclosure of Shoham et al. includes the administration of 4F-19 to MRSA in a biofilm, i.e. the introduction of the instantly claimed compound to the instantly claimed target population, and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
One of ordinary skill would have been motivated to use the claimed composition to treat MRSA in a biofilm via topical administration on a surface with or without additional antibiotic because the prior art teaches that the composition is useful to treat MRSA, in general, and also teaches that the composition can be beneficially used via topical administration, on surfaces, and with or without additional antibiotics.  One of ordinary skill in the art would have applied the teaching of the prior art and would use the disclosed treatment in the different taught paradigms during the routine optimization of the method, and would have done so with a reasonable expectation of success.

Response to Arguments
The Applicant has presented a variety of arguments, which the Examiner will address, but for the sake of clarity the Examiner feels it is important to discuss the state of the art as it is related to biofilms and S. aureus biofilms.
The arguments of the Applicant, in general, are drawn to the existence, or lack thereof, of the biofilm in the cited prior art, and the obviousness of the application of the prior art compositions to a biofilm.  The instant specification does nothing to define biofilm in any sort of specific or unusual fashion, so properly interpreting the claims broadly the biofilm can be present in any amount or fashion so long as the biofilm and bacteria are together, i.e. “included”.  In general, bacteria, such as S. aureus, exist in the host as either free floating (i.e. planktonic) or somehow attached to the host.  Also, in general, the attached bacteria are ubiquitously in a biofilm, whether it is a small S. aureus, is the norm not the exception, especially in the cited disclosures such as Shoham et al. which utilized conditions that were recognized to produce/support biofilm formation.  Should microbes, such as S. aureus, be adhered to a surface, be it a medical device or a wound, the presence of a biofilm is all but guaranteed, and this was recognized by those in the art.
In the response to the prior Office action the Applicant has beneficially provided fairly extensive analysis of what the prior art shows, presumably as a background to the arguments of what is not shown, and this will only be addressed herein inasmuch as it relates to the arguments which are more directly against the rejection of record.
The Applicant argues “Kırmusaoğlu discloses that Staphylococcus aureus is a common cause of indwelling device-associated, nosocomial, and community acquired infections that can produce biofilm that prevents the effect of antibiotics, antimicrobials and host immune defense. As noted by the Office Action, Kirmusaoglu does not specifically disclose the inhibition of biofilm formation of MRSA with the claimed compounds, such as 4f-19 … Shoham et al., however, do not teach the step of administering an AgrA antagonist, such as the elected species 4F-19, to a biofilm that includes bacteria on a surface, let alone that the administration of an AgrA antagonist to biofilm including bacteria is effective for the inhibition of biofilm formation. In fact, Shoham et al. fail to include any reference to the term "biofilm" at all. Instead, Shoham et al. teach that desired antivirulence agents are not bactericidal and generally are not even bacteriostatic (see [0004]). Shoham et al. also teach selecting antivirulence agents that exhibit no or low inhibition of bacterial growth (see paragraph [00135]).”

Further, Shoham et al. teaches that adhesion of the microbes and colonization of a host subject is a known issue (see, for example, [0077]) and that adhesion to and colonization of devices was also known (see, for example, [00126]).  The described colonization requires the existence of biofilm formation, and therefore Shoham et al. recognized that the presence of biofilm was known and was an issue to be dealt with, whether or not the word “biofilm” was used.  It is not required that the prior art be in haec verba to describe the same features as the instant claims.  Thus, Shoham et al. describes the administration of the instantly claimed compound to the instantly claimed patient population.
With respect to the arguments regarding Shoham et al. not disclosing the biofilm inhibition, and similar, as stated in the prior Office action, that resultant effect would have necessarily followed when the claimed composition was administered to the claimed target population, which is disclosed by Shoham et al.
The Applicant argues “neither Kostenko et al. nor Pietruczuk-Padzik et al. disclose the step of administering an AgrA antagonist, such as the elected species 4F-19, to a biofilm that includes bacteria on a surface, let alone that the administration of an 
This is not found persuasive.  The prior art of record was used together with other references in a obviousness-type rejection, the arguments directed towards why certain references don’t disclose or teach limitations that other references do, does not somehow negative the overall combined teachings.
The Applicant argues “One skilled in the art could not infer, find it predictable, and/or have a reasonable expectation of success of inhibiting biofilm formation by administering an AgrA antagonist compound recited in claim 10 to a biofilm including bacteria on a surface in view of the cited prior art … the cited prior art fails to explicitly teach a method of inhibiting biofilm formation by MRSA, or any other bacteria, including the step of administering to biofilm including bacteria an AgrA antagonist, such as 4f-19, let alone that the administration of an AgrA antagonist recited in claim 10 to biofilm including bacteria is effective for the inhibition of biofilm formation.  Shoham et al. do not expressly disclose the step of administering an AgrA antagonist to a biofilm including bacteria. In addition, Shoham et al. fail to teach that an AgrA antagonist, such as 4f-19, is effective for the inhibition of biofilm formation when administered to a biofilm including bacteria.”
This is not found persuasive.  As discussed above, the non-planktonic microbes, including S. aureus, and biofilm go hand-in-hand, and the disclosure of Shoham et al. clearly teaches structures that require biofilm, including S. aureus colonies and infected wounds, and discuss the application of the claimed compound to said colonies and wounds.  As stated in the prior Office action, the administration of the claimed 
The Applicant argues “Shoham et al. fail to teach or imply that a compound effective against bacterial virulence factors, such as Hla toxin, is effective to inhibit bacterial growth when included in a biofilm, once a biofilm including the bacteria is established on a surface … Virulence factors include bacterial toxins, cell surface proteins that mediate bacterial attachment (e.g., adhesins), cell surface carbohydrates and proteins that protect a bacterium, and hydrolytic enzymes that may contribute to the pathogenicity of the bacterium. On the other hand, while biofilms can be viewed by one having ordinary skill in the art as a particular virulence mechanism that complicates infection, a biofilm or biofilm formation itself is not considered equivalent to a virulence factor encoded in and translated from genes in chromosomal DNA, bacteriophage DNA, or plasmids of bacteria by those having ordinary skill in the art the way a pore forming leukocyte cytotoxin such as a-toxin is of Shoham et al.
This is not found persuasive.  As stated in the prior Office action(s) and restated above, Shoham et al. discloses the use of the instantly claimed compound in a variety of cases, such as in infected wound, that would have had bacteria embedded in a biofilm.  The fact that the disclosure of Shoham et al. teaches additional features of the administration of the composition does not somehow negative the fact that this was shown.  Further, Percival et al. states “Biofilms are defined as a community of microorganisms that are attached to a surface, or a group of microorganisms themselves forming microbial aggregates, that are encased within an extracellular matrix (ECM) of polysaccharides, proteins, and glycoproteins, referred to as the 
The Applicant argues “The lack of a discussion in Shoham et al. as to the effect an AgrA antagonist administered to a biofilm is especially relevant given the well-known protective mechanisms against therapeutic agents at work in biofilms. In fact, it is known that the protective mechanisms at work in biofilms are distinct from those such as the expression of virulence factors that are responsible for conventional antibiotic resistance. For example, Stewart states that: "Bacteria that attach to a surface and grow as a biofilm are protected from killing by antibiotics. Reduced antibiotic susceptibility contributes to the persistence of biofilm infections such as those associated with implanted devices. The protective mechanisms at work in biofilms appear to be distinct from those that are responsible for conventional antibiotic resistance. In biofilms, poor antibiotic penetration, nutrient limitation and slow growth, adaptive stress responses, and formation of persister cells are hypothesized to constitute a multi-layered defense." (See Stewart PS, Int J Med Microbial 2002 Jul;292(2):107-113, Abstract, a copy of which is was previously submitted). Therefore, a compound found to be an effective antivirulence factor in Shoham et al. through the inhibition of Hla mediated hemolysis (see Table 1) that shows no or low inhibition of bacterial growth, would not be reasonably expected by one having ordinary skill in the art to be an agent capable of inhibiting biofilm formation when administered to a biofilm including bacteria on a surface.”

The Applicant argues “The fact that Shoham et al. teach: (1) a method of inhibiting MRSA growth comprising administering to the bacteria an AgrA antagonist acting in synergy with an antibiotic; (2) that two AgrA antagonist compounds improved wound healing in a mouse model; and (3) that an AgrA antagonist can be identified as an antivirulence agent capable of inhibiting Hla mediated hemolysis, does not necessarily mean that a method of inhibiting biofilm formation of bacteria with an AgrA antagonist alone when administered to a biofilm including bacteria on a surface in view of Shoham et al. While Shoham et al. may teach administering an AgrA antagonist to bacteria, there was no reasonable expectation that the outcome of the step when applied to a method of inhibiting biofilm formation including the step of administering an AgrA antagonist to a biofilm including bacteria on a surface as opposed to other methods (e.g., a method of treating MRSA virulence in combination with an antibiotic, a method of inhibiting an alpha toxin, or a method of improving wound healing) would be successful. In other words, there is no evidence provided by the Office Action that the compositions of Shoham et al. are operating in the same fashion to form the identical function when used in a method of inhibiting biofilm formation as presently claimed 
This is not found persuasive.  As stated previously, the disclosure of Shoham et al. shows the application of the instantly claimed composition to the instantly claimed target, the only difference being that Shoham et al. did not actually use the word “biofilm”.  However, in addition to Shoham et al. describing situations that were well-understood to be situation in which biofilm was present (e.g. in wounds and in bacterial colonies), it is understood in the art that biofilms are ubiquitous in non-planktonic microbes.  The resultant effects of the application of the disclosed compounds would have necessarily engendered the resultant effects with respect to the biofilm.
The Applicant argues “Kirmusaoglu discloses that the ability of MRSA to form biofilm on indwelling devices and … Pietruczuk-Padzik et al. and Kostenko et al. are limited to disclosing specific methods of producing and detecting biofilms. Thus, the combination of Kirmusaoglu, Pietruczuk-Padzik et al. and Kostenko et al. are silent regarding the treatment of MRSA infections using an AgrA antagonist, let alone the inhibition of MRSA biofilm formation. Nor does the combination Kirmusaoglu, Pietruczuk-Padzik et al. and Kostenko et al. indicate in any way that a compound capable of provide a synergistic benefit against a MRSA infection in combination with an antibiotic, that can inhibit Hla mediated hemolysis, and/or provide improved wound healing when topically administered to a MRSA infected wound would be reasonably expected to also be effective in the inhibition of biofilm formation when administered to a biofilm including bacteria on a surface.”
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Much of the prior art of record, as well as the evidentiary references herein, are included to show that the disclosure of Shoham et al. necessarily had biofilm present.
The Applicant argues “the combination of the cited prior art merely provides the possibility of successful biofilm inhibition by an agent identified in Shoham et al. when administered intravenously to a subject or topically to bacteria since the Office Action. Given that the Office Action and the cited prior art fails to provide any adequate scientific evidence or reasoning that an AgrA antagonist of claim 10 would be effective in a method of inhibiting biofilm formation where an AgrA antagonist is administered to a biofilm including bacteria on a surface, the cited prior art can be viewed, at best, as an invitation to further investigate the use of an AgrA antagonist, such as 4F-19, to determine if topical administration to biofilm including bacteria on a surface can effectively inhibit biofilm formation.”
This is not found persuasive.  As previously stated, the existence of biofilm in S. aureus infection is ubiquitous, and the disclosure of Shoham et al. clearly teaches the administration of the claimed composition to the claimed target, i.e. to a S. aureus infection that would have necessarily had a biofilm.  Further, as stated above, the disclosure of Shoham et al. clearly recognizes and calls out situations in which to use the claimed compounds where biofilm unquestionably would have been present, such as in colonies.

This is not found persuasive.  While the instant disclosure does appear to show the development of the argued inhibition of biofilm, that does not somehow change the fact that the prior art already showed the administration of the same composition to the same target, which would have resulted in the same inhibition.  With respect to the difficulties in mimicking the biofilm-life style of bacteria and biofilm-related infections, while this is not an unimportant consideration it does not somehow change the showing of Shoham et al. wherein the instant composition and instant target find a nexus.  The difficulties in fostering or assaying biofilms do not bear on the instant claims which require only that the biofilm be present.

This is not found persuasive.  As stated previously, in addition to the cited examples of the prior Office action, the disclosure of Shoham et al. includes examples that necessarily include biofilms, such as infected wounds and bacterial colonies, and the evidentiary art included herein showcases that biofilm formation is ubiquitous in non-planktonic microbes.  There is no reason to believe that the subtle differences that the Applicant has pointed to in the different experimental procedures would inexplicably provide a paradigm shift in how S. aureus cultures behave.
The Applicant argues “Despite the Office Action's inference, one having ordinary skill in the art would clearly recognize that colonization of a bacteria such as S. aureus is not the same as biofilm formation and that colonization does not necessarily lead to biofilm formation. Colonization typically means infection and is the first stage of microbial infection by the establishment of the pathogen within a particular habitat. For some of ordinary skill in the art, colonization and infection are even recognized as two different processes. For example, according to "Gale Encyclopedia of Medicine", colonization is the presence of bacteria on a body surface (like on the skin, mouth, intestines or airway) without causing disease in the person. (Gale Encyclopedia of Medicine. (2008). Retrieved August 23, 2020 from https://medical-dictionary.thefreedictionary.com/colonization).
This is not found persuasive.  The Applicant appears to be arguing the colonization is the initial step in infection, and not the per se formation of a colony.  In the relevant section of Shoham et al. they clarify that the bacteria “adhere to and S. aureus.
The Applicant argues “More importantly, it is known that during colonization in humans, S. aureus exhibit a dispersed, non-biofilm mode of growth (see Abstract of Krismer Band Peschel A (2011) Future Microbial 6:489-493, a copy of which is attached herewith).”
S. aureus in any amount of biofilm.  This is made clear, for example, by the description “S. aureus is known to live either in small cell clusters (microcolonies, typically with a grape-like appearance) or, in certain situations, in complex biofilms composed of multiple bacterial layers embedded in an extracellular matrix” (see, for example, pg. 489 left column).  As clarified in Percival et al. the microcolony stage has the presence of biofilm, but it is apparently not a sufficient amount for the purposes of Krismer et al.  Interestingly the entire thesis of Krismer et al. appears to be that the field believes that S. aureus biofilm production is so ubiquitous that the proposition that there might not be significant biofilm production requires extensive elucidation, and the Future perspective section states that “the possibility that biofilm formation plays a role in S. aureus colonization cannot be excluded” (see, for example, pg. 491) thus showcasing that even the authors of the cited art weren’t sure if the highly developed biofilms they were looking for were absent.
The Applicant argues “Regardless, the fact that the methodology of Shoham et al. shares any similarity to the method described in the instant specification for the biofilm assay provides no evidence that an AgrA antagonist administered alone to a biofilm (i.e., without the antibiotic of Shoham et al.) would be included in an effective method of inhibiting biofilm formation of bacteria as presently claimed. Even when an AgrA antagonist compound is administered, Shoham et al. provide no evidence that the agent provides effective inhibition of bacterial growth, let alone an effect on bacterial growth leading to a lessening of a related biofilm. For example, Shoham et al. illustrate 
This is not found persuasive.  A stated previously, when the prior art discloses or makes obvious the administration of the claimed composition to the claimed target population, the recognition of an additional feature, after the fact, does not necessarily make the instant claims patentable.  It is not required that the prior art recognize said feature for the instant claims to be obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-35 of copending Application No. 16/260,990. Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are generally drawn to inhibiting biofilm formation of bacteria, such as S. aureus, comprising administering the instantly claimed compounds.  The copending claims are generally drawn to the method of treating a bacterial infection, such as from S. aureus, comprising the same family of compounds S. aureus is known in the art to be a biofilm producing bacteria, and once the copending compound was administered to the copending S. aureus, the inhibition of the biofilm would have necessarily followed, thus making the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
The Applicant wishes to hold this rejection in abeyance.

Conclusion
Claim(s) 1-9 have been withdrawn.  Claim(s) 10-20 are rejected.  No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627